DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, 20, and 21 are objected to because of the following informalities:  
Claims 1 (lines 8-9), 11 (lines 6-7), and 21 (line 8), should not include “and wherein the wave parameters further include at least” instead it should read “…a dicrotic notch amplitude, inflection point area (IPA)…”
Claim 11, line 15, should read, "a SVR value..." instead of "an SVR value..."
Claim 20, line 2 should read “plurality of additional finger PPG sensors…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display device in claims 1, 10, 11, 20, 21, and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “display device” in claims 1, 10, 11, 20, 21, and 25 invoke 35 U.S.C. 112(f) due to the following reasons:
Generic placeholder for “means” is “device”
The display device is not modified by sufficient structure for performing the claimed function, displaying, in the claims.
The specification provides structure of the display device, a LCD screen (Page 7, lines 22-23 in the specification as filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8, 10-11, 13-15, 18, and 20-27 are rejected under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including determining wave parameters recorded by a PPG sensor and calculating a SVR value from the determined wave parameters. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of determining wave parameters recorded by a PPG sensor and calculating a SVR value from the determined wave parameters set forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, and judgment). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 11 recites displaying an SVR value, which is merely adding insignificant extra- judicial exception (MPEP 2106.05(g)). The display of the SVR value does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the displayed SVR value, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine where any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites the additional step of displaying the SVR value on the display device. Displaying a measurement on a display device is Well-Understood, Routine, and Conventional (WURC) as taught in (Wise: US 20140088469 A1 – Paragraph [0044] – previously cited).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself.
Regarding claims 1 and 21, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited PPG sensor is a generic sensor configured to perform pre-solutional data gathering activity, the display device as mentioned above is a generic device configured to perform WURC displaying (Wise: US 20140088469 A1 – Paragraph [0044]), and the computer system is configured to perform the  to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Claims 3-4 and 13-14 further limit how to determine the plurality of wave parameters to determine the SVR value, but does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 8 and 18 further limit the function of the computer system by having a LED indicator light blink when a pulse is detected, but does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 10 and 20 further limit determining the SVR values from multiple PPG sensors and displaying the average SVR value on the display device. This does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claim 15 further limits the orientation of the computer system within the device. This does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claims 22, 23, and 24 recite the steps of diagnosing a patient by comparing a sepsis/CHF threshold to an SVR value which sets forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, and judgment). Thus, the claims are drawn to a Mental Process, which is an Abstract Idea.
Claim 25 further limits the function of the display device by displaying the SVR value on a display device in order for a health professional to diagnose a patient. This does not recite additional elements that would practically apply the judicial exception or amount to significantly more.
Claim 26 recites the step in treating a patient based on a diagnosis which further limits the use of displayed SVR value. The display of the SVR value alone does not automatically cause 
Claim 27 recites additional elements, a communications system that transmits the measurements from the PPG sensor. The communications system is generically recited, does not represent an improvement in technology, and is not tied to the judicial exception, and therefore this element does not integrate the judicial exception into a practical application.
Allowable Subject Matter
Claims 1, 3-4, 8, 10-11, 13-15, 18, and 20-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 
In regards to claims 1, 11, and 21 Su (US 20140058229 A1 – cited by Applicant), Kumar (EP 2829223 A1), Zuckerman-Stark (US 8512240 B1) and Elegendi (On the Analysis of Fingertip Photoplethysmogram Signals) were considered when finding prior art.
Su teaches a device and method for measuring systemic vascular resistance (SVR), the device and method comprising (Paragraph [0070] – Peripheral Vascular Resistance is the same as Systemic Vascular Resistance): a photoplethysmography (PPG) sensor (Paragraph [0020], element 12); a display device (Paragraph [0025], element 28); and a computer system programmed to perform operations comprising (Paragraphs [0023] and [0025]): determining a plurality of wave parameters from a cardiac waveform signal detected by the PPG sensor (Paragraphs [0044] – [0046]), wherein the wave parameters include at least a systolic peak amplitude, a diastolic peak amplitude (Paragraph [0070] and Fig. 6), and determining SVR value based on the wave parameters (Paragraph [0070]). Su further teaches the wave parameters consisting of systolic peak amplitude/slope from systolic peak to trough and diastolic peak amplitude/slope from diastolic peak to trough (Paragraph [0070] and Fig. 6 of Su). 
Kumar teaches systolic peak-to-notch time (Paragraph [0058] of Kumar). 

Zuckerman-Stark (US 8512240 B1) teaches peak to notch and notch to trough but does not compare the two values or use them in a ratio (Table 1).
None of the prior art teaches or suggests, either alone or in combination, a device or a method wherein a computer system is configured to include a systolic peak amplitude divided by slope from systolic peak to trough and diastolic peak amplitude divided by slope from diastolic peak to trough in claims 1, 11, and 21, in combination with the other claimed elements or steps.
Response to Arguments
Specification
	Applicant has inputted a clearer equation in the specification as filed. Therefore, the objection to the Specification is withdrawn.
Claim Objections
	Applicant has amended claims 1, 2, 11, 12, and 21 to overcome the claim objections. Therefore, the objections for claim 1, 2, 11, 12, and 21 are withdrawn.
35 U.S.C. 112(f)
	Applicant has removed “communication system” from claim 27, therefore the 35 U.S.C. 112(f) is withdrawn for “communication system”.
35 U.S.C. 112(b) Rejection
	Applicant has amended claims 2, 10, 12, 20, and 27 to overcome the 35 U.S.C. 112(b) rejections. Therefore the 112(b) rejection for these claims are withdrawn.
35 U.S.C. 101 Rejection
	Applicant’s arguments to the 35 U.S.C. 101 rejections have not been found persuasive. Applicant has argued that the device for measuring SVR is not an abstract idea because the claims are directed to tangible elements.
	Just because the claims are directed to tangible elements does not automatically make them ineligible of being an Abstract Idea. The tangible elements of a PPG sensor, display device, and computer system are all elements that are known in the art and they are performing the Abstract Ideas of determining and recording the wave parameters, as well as calculating the SVR. Refer to MPEP 2106.04.
	In addition the Applicant argued that the claimed invention is directed toward a practical application and pointed to paragraph [0033] of the specification as filed. 
The Examiner is interpreting that the Applicant is stating that the practical application is the “EasySVR being able to give a reading in less than five minutes to make it appropriate for use in emergency settings.” It appears the Applicant is trying to state there is improvement to the technology, by referring to paragraph [0033] of the specification as filed, but has failed to specify what the improvement to the technology is. Furthermore, there needs to be data on the improvement in order to prove that it is a practical application. Merely stating that the device can produce a reading in less than five minutes is not enough. Refer to MPEP 2106.05(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            


/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791